Citation Nr: 1715060	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  16-41 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for additional disability due to surgery of the mouth floor performed on April 29, 2013, due to recurrent severe dysplasia (squamous cell cancer of floor of mouth).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks VA compensation benefits under 38 U.S.C.A. § 1151 for an additional disability due to surgery of the mouth floor performed on April 29, 2013 due to recurrent severe dysplasia (squamous cell cancer of floor of mouth).  He alleges that he sustained damage to his esophagus and left lung during the April 29, 2013 surgical procedure.  See Notice of Disagreement (July 2015).  He also alleges that he has chronic pain, impaired lung function, and anemia due to the April 29, 2013 surgery due to negligence, to include negligent intubation.  See VA Form 9 (August 2016).

Having carefully reviewed of the record, the Board finds that remand is necessary for the following reasons.

First, the evidentiary record is incomplete.  Although the VA treatment records make reference to a signed informed consent form completed by the Veteran, the consent form is not associated with the claims file.  Also, the claims file does not include the surgical records of the surgical team that were prepared in conjunction with the April 29, 2013 surgical procedure.  Therefore, remand is necessary to associate these items with the claims file.

Second, although a VA medical opinion was obtained in January 2015, it is inadequate.  The nurse practitioner concluded that the Veteran's esophagus condition was less than likely as not caused by or became worse as a results of treatment at issue; nor was the result of additional disability from carelessness, negligence, lack of skill, or similar incidence of fault on the part of VA personnel; nor was the additional disability of a result of an event that could not have been foreseen by a reasonable healthcare provider; and was not the failure on the part of the VA to timely diagnose and/or properly treat the condition allowing to progress.  No rationale was provided for the opinion and it is unclear as to whether the nurse practitioner specializes in otolaryngology or surgery.  Therefore, a new medical opinion from a qualified physician, preferably specializing in otolaryngology, is necessary.

Third, the Board observes that the Veteran's representative has requested that VA obtain quality assurance records.  See VA Form 646 (November 2016).

The Board notes that VA's medical quality-assurance program consists of systemic health care reviews carried out by or for VA for the purpose of improving the quality of medical care or improving the utilization of health care resources in VA medical facilities.  Such data may relate to the structure, process, or outcome of health care provided by VA.  38 U.S.C.A. § 17.500(c).  Under 38 U.S.C.A. § 5705, records created as part of the medical quality-assurance program are confidential and access is limited-they are not the outpatient or inpatient records generated to document the treatment provided to a patient.  These records are produced by VA, often in the form of peer review, to study outcomes at VA and determine if administrative action is needed to improve VA health care in the future.  The records are confidential to protect the identities of peer reviewers and promote frank discussion.   Notwithstanding, VAOPGCPREC 1-2011(April 19, 2011) has held that the duty to assist requires the AOJ or the Board to request quality assurance records from VHA and, if VHA denies access, to appeal such denial to the VA Office of General Counsel.  See also Hood v. Shinseki, 23 Vet. App. (2009).
Therefore, the Board finds that a request for quality assurance records is necessary to ensure that VA has met its duty to assist.  However, the Veteran should be aware that it is VA's policy to destroy quality assurance records after three years unless needed for research or legal purposes.  See Norvell v. Peake, 22 Vet. App. 194, 200 (2008) (citing VHA Records Control Schedule 10-1, at XXXIII-2 (Aug. 1, 2009)); see also VHA Records Control Schedule 10-1 (Mar. 1, 2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain the signed informed consent form completed by the Veteran for his April 29, 2013 surgery at the Charleston VA Medical Center (Ralph H. John VA Medical Center) along with all surgical records prepared in conjunction with the April 29, 2013 surgical procedure.  All attempts to obtained these records and responses should be documented in the claims file.

If the records cannot be located or do not exist, a clear negative response should be provided and associated with the claims file.  The Veteran should be properly notified and given an opportunity to provide the records in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ should contact the Veterans Health Administration (VHA) and request copies of quality assurance records specific to the Charleston VA Medical Center and the providers who performed the April 29, 2013 surgery on the Veteran.  All actions to obtain the records should be documented in the claims file.
If the records cannot be located or do not exist, a clear negative response should be provided and associated with the claims file.  The Veteran should be properly notified and given an opportunity to provide the records in accordance with 38 C.F.R. § 3.159(e).

3.  A VA medical opinion should be obtained from a physician, specializing in general surgery or otolaryngology, from a facility other than the Charleston VA Medical Center.  The claims file must be reviewed and the review noted in the report.  The physician should answer the following questions:

(a)  Does the Veteran have an "additional disability" as a result of his April 29, 2013 surgery of the mouth floor due to recurrent severe dysplasia (squamous cell cancer of floor of mouth), to include Dieulafoy's Lesion, esophagus impairment, impaired lung function, and/or chronic anemia?

(b)  If yes to (a), then is the "additional disability" as likely as not (50 percent or greater probability) proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination?

(c)  If yes to (a), then is the "additional disability" as likely as not (50 percent or greater probability) proximately due to an event not reasonably foreseeable?  

Reasonably foreseeable means the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.

Reasonably foreseeable does NOT mean that the disability, complication, or event is completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.

A complete rationale for the medical opinion is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


